NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2021 has been entered.
Allowable Subject Matter
Claims 1–16 are allowable. Applicant’s Reply (01 July 2021) has amended independent claims 1 and 9. Claims 2–8 and 10–16 depend on claims 1 or 9. The amendment to claim 1 has been amended to recite “an implantable stimulator for providing a stimulation signal based on the microphone output signal.” Claim 9 has been amended to recite “providing a stimulation signal based on the microphone output signal.” Both of these amendments requires providing a stimulation signal based on a microphone output signal. Taken in conjunction with the other claim limitations, the amendments require providing a stimulation signal based on a microphone output signal and a separate bone conduction transducer that receives a transducer control signal. The Miller reference does not include means for providing a stimulation signal based on a microphone output signal and means for providing a transducer control signal for a bone conduction transducer. Miller instead uses a single stimulator or a single bone conduction transducer, so that Miller does not produce both a stimulation signal and a transducer control signal. Similarly, Zhong and Lin do not teach 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/13/2021